t c summary opinion united_states tax_court tony ray duncan petitioner v commissioner of internal revenue respondent docket no 16709-13s filed date tony ray duncan pro_se kimberly t packer for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and an accuracy-related_penalty of dollar_figure after deemed concessions by petitioner and a concession by respondent the issues for decision are as follows whether petitioner is entitled to a personal_exemption deduction for his former spouse we hold that he is not unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure petitioner did not assign any error or allege any facts in the petition regarding respondent’s determination that he received unreported unemployment_compensation of dollar_figure and unreported wages of dollar_figure in similarly petitioner did not address those income adjustments at trial accordingly petitioner is deemed to have conceded them see rule b any issue not raised in the assignments of error shall be deemed to be conceded see also mcneil v commissioner tcmemo_2011_150 wl at n issues not raised on brief or at trial are deemed conceded aff’d per curiam 451_fedappx_622 8th cir respondent acknowledges that in computing the accuracy-related_penalty the notice_of_deficiency did not take into account the court’s opinion in rand v commissioner t c __ date such that the amount of the penalty was overstated whether petitioner is entitled to dependency_exemption deductions for his two minor stepchildren we hold that he is whether petitioner is entitled to joint filing_status for we hold that he is not rather petitioner is entitled to head_of_household filing_status and whether petitioner is liable for the accuracy-related_penalty under sec_6662 we hold that he is to the extent provided herein other adjustments in the notice_of_deficiency including petitioner’s entitlement to the earned_income_credit and the additional_child_tax_credit are either derivative or computational in nature and will be resolved on the basis of the court’s disposition of the disputed issues background some of the facts have been stipulated and they are so found we incorporate by reference the stipulated facts and the related exhibits petitioner resided in the state of oregon at the time that the petition was filed petitioner married candice lee arbogast in ms arbogast had two children b e and h a from previous relationships b e was born in and h a was born in and thus turned and years of age respectively in petitioner ms arbogast and the two children lived together as a family from when they married in through early date at which time petitioner and ms arbogast separated and petitioner moved out of the marital home b e and h a remained with their mother on date petitioner and ms arbogast were divorced in an uncontested action during the time that the family was together petitioner was employed and provided most of the support for the family and household ms arbogast was employed only part time for a few weeks at a local wal-mart in her wages were insufficient to require the filing of a return for in date ms arbogast received an inheritance from her mother which was used to pay off the couple’s mortgage in august or date ms for privacy reasons the court refers to minor children by their initials see rule a the divorce decree was silent regarding both legal and physical custody of b e and h a as there was no dispute about the matter between petitioner and ms arbogast nevertheless the record is clear that petitioner had affectionate relationships with his stepchildren arbogast did not otherwise use her inheritance to provide any appreciable support for her children or the household during the portion of that she and petitioner lived together petitioner self-prepared and timely filed a form 1040a u s individual_income_tax_return for on it petitioner elected joint filing_status and claimed deductions for a personal_exemption for ms arbogast and dependency_exemptions for b e and h a after examination respondent issued a notice_of_deficiency as relevant herein respondent adjusted petitioner’s filing_status and disallowed both the personal_exemption deduction for ms arbogast and the dependency_exemption deductions for petitioner’s two stepchildren respondent also imposed an accuracy-related_penalty predicating his determination on inter alia negligence or disregard of rules or regulations petitioner timely filed a petition for redetermination of the deficiency and penalty the notice_of_deficiency is no model of clarity insofar as filing_status is concerned thus form_4549 income_tax examination changes suggests that petitioner’s appropriate filing_status is single whereas form 886-a explanation of items suggests that it is married_filing_separately given the fact that for the amount of the standard_deduction dollar_figure and the tax at petitioner’s income level were the same for both single and married_filing_separately filing_status the inconsistency in the statutory notice is moot discussion6 i exemption deduction for ms arbogast personal exemptions are allowed for a taxpayer and the taxpayer’s spouse if a joint_return is not filed by the taxpayer and his spouse and if the spouse has no gross_income for the taxable_year and cannot be considered as the dependent of another taxpayer sec_151 however the determination of whether an individual is married and therefore has a spouse is made at the close of the taxable_year in this case date sec_7703 in addition an individual legally_separated from his spouse under a decree of divorce shall not be considered married sec_7703 in the instant case ms arbogast was not petitioner’s spouse at the close of the taxable_year because their divorce was finalized on date but even if this were not so ms arbogast received gross_income in from wages albeit modest in amount from her employment at wal-mart see sec_1_151-1 income_tax regs providing in relevant part that a husband is not entitled to an exemption for his wife on his separate_return for the taxable_year beginning in a calendar_year during which she has any gross_income though insufficient to require her to file a return accordingly as a matter of law petitioner is not we decide the issues in this case without regard to the burden_of_proof entitled to a personal_exemption deduction for ms arbogast we therefore sustain respondent’s determination on this issue ii dependency_exemption deductions for petitioner’s stepchildren in general a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines the term dependent to include a qualifying_child generally to be considered a qualifying_child the individual must bear a specified relationship to the taxpayer including stepchild have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements and not have provided over one-half of such individual’s support for the taxable_year in issue sec_152 and f a i at trial respondent conceded that petitioner satisfied all of the foregoing requirements except for the relationship_test however sec_1_152-2 we acknowledge that petitioner supported ms arbogast for the majority of the year however from a dependency_exemption perspective under sec_152 an individual who is married to a taxpayer for any part of a taxable_year does not qualify under sec_152 as a qualifying_relative of the taxpayer thus notwithstanding the support that petitioner provided he may not as a matter of law claim ms arbogast as a dependent income_tax regs provides that t he relationship of affinity once existing will not terminate by divorce or death of a spouse see brown v commissioner tcmemo_1992_548 wl n at aff’d without published opinion 7_f3d_1042 8th cir therefore petitioner’s divorce did not terminate his stepparent-stepchild relationships with b e and h a accordingly they are petitioner’s stepchildren thus satisfying the relationship_test we therefore hold that b e and h a are petitioner’s qualifying children for purposes of the dependency_exemption deductions for see sec_152 c f a i iii filing_status on hi sec_2011 return petitioner claimed joint filing_status presumably because he was married for most of the year but that is not the test rather as previously discussed the determination of whether an individual is married is made at the close of the taxable_year sec_7703 and on date the record is clear that petitioner was unmarried his divorce having been finalized on date see sec_7703 accordingly petitioner is not entitled to joint filing_status instead as an unmarried taxpayer and on the record before us petitioner qualifies for head_of_household filing_status for as relevant herein sec_2 defines a head_of_household as an individual who is not married at the close of the taxable_year and who maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a qualifying_child see sec_2 providing that an individual who is legally_separated from his spouse under a decree of divorce or of separate_maintenance shall not be considered as married we have already held that b e and h a were qualifying children of petitioner in and we have previously found that during the time that the family was together which was more than one-half of the year petitioner furnished most of the support for the family and the household although ms arbogast did receive an inheritance from her mother that was used to pay off the mortgage on the marital home in august or date her one-time capital outlay does not eclipse the value of the household that petitioner provided for the majority of the year see sec_2 flush language at trial respondent conceded that b e and h a received more than half of their support for the calendar_year from petitioner such concession may be tantamount to a concession that petitioner furnished over half of the cost of maintaining the household during the portion of the calendar_year that the family lived together in any event the record supports that fact which we have so found iv accuracy-related_penalty as relevant sec_6662 and b imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the code see sec_6662 sec_1_6662-3 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability and the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess his proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent has satisfied his burden through petitioner’s concessions regarding unreported income and by demonstrating that petitioner claimed contrary to law a an exemption for ms arbogast and b joint filing_status accordingly because respondent has satisfied his burden of production petitioner must provide persuasive evidence that he acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite petitioner may very well have acted in good_faith but he has not made any persuasive argument that he acted with reasonable_cause as to either his unreported income or any of the issues for which we have sustained respondent’s determination accordingly we sustain the accuracy-related_penalty to that extent conclusion to give effect to our disposition of the disputed issues as well as the parties’ concessions see supra note decision will be entered under rule
